DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith III (Pub # US 2006/0163426 A1).
Consider claim 12, Smith III clearly shows an discloses an up and locked detector system for an aircraft, which is arranged to receive a first input from an uplock indicating whether the uplock is in a locked configuration, and a second input from a proximity sensor arranged to detect whether a landing gear is in an up position [0015]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mellor (Pub # US 2015/0266592 A1), and further in view of Smith III (Pub # US 2020/0399936 A1).
Consider claim 1. Mellor teaches an aircraft comprising a landing gear assembly comprising a landing gear (500, Fig. 5) mounted for movement between a deployed position and a stowed position in a landing gear bay [0094], a proximity detector comprising a target and a sensor, one of which being mounted on the landing gear, and the other of which being mounted in the landing gear bay such that the sensor detects the target when the landing gear is stowed with the capture pin in its captured position, a signal processing unit arranged to receive an input from the uplock hook sensor, to receive an input from the proximity detector, and to produce an output indicating if both the hook is in its closed position and the capture pin is in its captured position [0105 and 0122]. 
Mollor does not teach a capture pin mounted on the landing gear, an uplock for locking the landing gear in the stowed position, the uplock including a hook configured to move between (a) a closed position, in which the hook retains the capture pin in a captured position thus preventing the landing gear from moving away from its stowed position and (b) an open position which permits movement of the capture pin from the captured position thus allowing the landing gear to move away from its stowed position, and an uplock hook sensor which provides an output signal indicating if the hook is in its closed position. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a capture pin mounted on the landing gear, an uplock for locking the landing gear in the stowed position, the uplock including a hook configured to move between (a) a closed position, in which the hook retains the capture pin in a captured position thus preventing the landing gear from moving away from its stowed position and (b) an open position which permits movement of the capture pin from the captured position thus allowing the landing gear to move away from its stowed position, and an uplock hook sensor which provides an output signal indicating if the hook is in its closed position as shown in Smith III, in Mellor device for the benefit of providing locking mechanism to secure the landing gear and monitoring proper deployment.
Consider claim 2, Mellor clearly shows and discloses the aircraft, wherein the uplock includes a housing which accommodates at least part of the uplock hook, the target of the proximity detector is mounted on structure of the landing gear, and the sensor of the proximity detector is mounted on the exterior of the uplock housing [0131]. 

the structure of the landing gear [0131]. 
 Consider claim 4, Mellor teaches the similar invention.
Mellor does not teach the aircraft, wherein the target of the proximity detector is formed by part of the uplock hook. 
In the same field of endeavor, Smith III teaches wherein the target of the proximity detector is formed by part of the uplock hook [0016] for the benefit of detecting the abnormal function of the gear.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the target of the proximity detector is formed by part of the uplock hook as shown in Smith III, in Mellor device for the benefit of detecting the abnormal function of the gear.
Consider claim 5, Mellor clearly shows and discloses the aircraft, wherein the target of the proximity detector is in the form of a plate mounted on a bracket which is mounted on one of the landing gear and the uplock [0129]. 
 Consider claim 6, Mellor teaches the aircraft including the proximity detector.
Mellor does not teach wherein the proximity detector is arranged to generate an output signal indicating that the capture pin is in its captured position if the minimum distance between the target and the sensor is less than 10 mm. 
In the same field of endeavor, Smith III teaches wherein the proximity detector is arranged to generate an output signal indicating that the capture pin is in its captured position if the minimum distance between the target and the sensor [0018] for the benefit of ensuring proper operation of the landing gear. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the proximity detector is arranged to generate an output signal indicating that the capture pin is in its captured position if the minimum distance between the target and the sensor is less than 10 mm as shown in Smith III, in Mellor device for the benefit ensuring proper operation of the landing gear.
Consider claim 8, Mellor clearly show and disclose the aircraft, wherein the signal processing unit forms part of an avionics system and the signals from the uplock hook sensor and the proximity detector are provided to the signal processing unit via an avionics data network [0086].
Consider claim 9, Mellor clearly shows and discloses the aircraft, wherein the signal processing unit is arranged to combine the signals from the uplock hook sensor and the proximity detector and then send the output via an avionics data network to an avionics system of the aircraft [0165].
Consider claim 13, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 1. Therefore, claim 13 has been analyzed and rejected with regards to claim 1 as set forth above. 
Consider claim 14, Mellor clearly shows and discloses the method, wherein the method includes a step of electronically combining the first signal with the second signal to provide a third signal from which third signal it can be ascertained whether or not the landing gear is securely retained by the uplock arrangement [0050-0052].

Consider claim 19, Mellor teaches similar invention.
Mellor does not teach the method, comprising using the second signal to detect the position of the landing gear based on whether there is a direct detection of the hook by the proximity sensor. 
In the same field of endeavor, Smith III teaches the method, comprising using the second signal to detect the position of the landing gear based on whether there is a direct detection of the hook by the proximity sensor [0015] for the benefit of ensuring the proper function for the landing gear.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, comprising using the second signal to detect the position of the landing gear based on whether there is a direct detection of the hook by the proximity sensor as shown in Smith III, in Mellor method for the benefit of ensuring the proper function for the landing gear.
Consider claim 20, Mellor teaches similar invention.
Mellor does not teach the method, comprising arranging the proximity sensor to detect a tip of the uplock hook.
In the same field of endeavor, Smith III teaches the method, comprising arranging the proximity sensor (55, Fig. 1) to detect a tip of the uplock hook [0016] for the benefit of detecting the abnormal condition.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, comprising arranging the proximity sensor to .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mellor (Pub # US 2015/0266592 A1) in view of Smith III (Pub # US 206/0163426 A1) as applied to claim 1 above, and further in view of Slatkin (Pub # US 2019/0061723 A1).
Consider claim 7, Mellor and Smith III combined reference teaches similar imvention.
Mellor and Smith III combined reference does not teach the aircraft, wherein the sensor of the proximity detector comprises a variable reluctance device and the target comprises ferromagnetic material. 
In the same field endeavor, Slatkin teaches the aircraft, wherein the sensor of the proximity detector comprises a variable reluctance device and the target comprises ferromagnetic material [0011-0012] for the benefit of providing anti-skid control.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the aircraft, wherein the sensor of the proximity detector comprises a variable reluctance device and the target comprises ferromagnetic material as shown in Slatkin, in Mellor and Smith III combined device for the benefit of providing anti-skid control.
Allowable Subject Matter
Claims 10, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687